Citation Nr: 0009606	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals, 
lumbar laminectomy with right foot drop, currently rated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1998, a statement of the case was issued in June 
1998, and a substantive appeal was received in August 1998.  
At his request, the veteran was scheduled for a hearing 
before a member of the Board sitting at the RO in October 
1998.  However, he did not report for the hearing. 


REMAND

In a September 1998 letter, the veteran's representative 
requested that the RO obtain records documenting the 
veteran's hospitalization at the Lyons, New Jersey, VA 
Medical Center during the month of August 1998.  It was also 
requested that all treatment records from the Lyons and East 
Orange VA medical facilities be obtained.  These records have 
not been included in the claims file.  Further, the record 
includes internal memos suggesting that a VA examination was 
requested by the RO in October 1998.  However, no report is 
of record and it is not clear whether such an examination was 
ever conducted.  VA is considered to be in constructive 
knowledge of records it generates.  See Bell v. Derwinski 2 
Vet. App. 611 (1992).  As such, the Board cannot proceed on 
the veteran's appeal without attempting to obtain these 
records.  

The Board also notes that by rating decision in June 1998, 
the RO denied entitlement to total disability based on 
individual unemployability (TDIU).  In his August 1998 
substantive appeal on the two increased rating issues 
currently in appellate status, the veteran stated that he was 
appealing the June 1998 denial of unemployability.  This 
August 1998 communication therefore constituted a notice of 
disagreement on the total rating based on individual 
unemployability issue.  It does not appear from the record 
that action pursuant to 38 C.F.R. § 19.26, including issuance 
of a statement of the case, has been accomplished.  In the 
past, this matter would have been referred to the RO for 
additional development.  Pursuant to a decision of the United 
States Court of Appeals for Veterans Claims, however, in such 
a case, the issue is to be remanded to the RO for issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Finally, the veteran's representative has advanced argument 
to the effect that the veteran's lumbar spine disability with 
foot drop should be assigned two separate evaluations under 
Diagnostic Codes 5293 and 8521.  See Esteban v. Brown, 6 
Vet.App. 259 (1994).  Preliminary RO consideration of this 
contention is appropriate in view of the need for the other 
actions outlined herein.  

1.  The RO should obtain all treatment 
records from Lyons and East Orange VA 
medical facilities, from October 1997 to 
the present, including records 
documenting the veteran's reported 
hospitalization at the Lyons facility 
from August 1 through August 25, 1998.  
Additionally, any recent VA medical 
records (clinical, hospitalization and 
examination) not already of record should 
be associated with the claims file.  

2.  After conducting any further 
development deemed necessary, the RO 
should then review the expanded record 
and determine whether increased ratings 
for the veteran's PTSD and lumbar spine 
disabilities are warranted.  With regard 
to the increased rating for lumbar spine 
disability issue, the RO should 
specifically consider whether separate 
ratings are warranted under Diagnostic 
Codes 5293 and 8521.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing the two increased rating 
issues.  

3.  With regard to the total rating based 
on individual unemployability issue, the 
RO should accomplish appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal on the 
individual unemployability issue.  

4.  After completion of the above, the 
claims file should be returned to the 
Board for appellate review of all issues 
properly in appellate status. 

The purpose of this remand is to ensure consideration of all 
pertinent VA records, to comply with applicable regulations, 
and to comply with the holding of the Court in Manlincon v. 
West, 12 Vet. App. 238 (1999).  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 



